Title: III. Jefferson’s Outline of Argument in Support of His Resolutions, 11 October–9 December 1776
From: Jefferson, Thomas
To: 


                        Befre. ent. on Propr. Redress—see wt. is Injury—ye sta. Religs. Lib. Apostacy. act. 1705.c.6.
                        
                            
                                1st
                                offce.
                                disabld. to hold office.
                            
                            
                                2d.
                                
                                disabled to sue, incapb. of gift or legacy
                            
                            
                                3
                                
                                3 three years imprismt. however conscients. ye Conversion.
                            
                        
                        Heresy. <1.El.c.1.> Heretico combura.
                        State hs. adoptd. Athanasn. creed.
                        Arians therefore Heretics
                        eithr. Civl. or Eccles. judge in burn 1.H.P.c.405.
                        2. Arians burnt in El. & Jac. Socinians.
                        Recusancy.
                        Sacramt. 1.E.6.c.1.
                        to deprave it, imprismt. & fine ad libitum
                        Quakers.
                        Commn. Prayr. 1.El.c.2.
                        (a) derogate frm. it—or attend any other Commd. to prison tll. Conform if nt. Confrm. in 3 Months, abjure.
                        act of ass. addnal. 5/ except on dissentrs.
                        wch. is deragn
                        Athanasn. creed.
                        Commination
                        xxxix Articles
                        11th. Faith—Works.
                        13. Works sinfl. befre. grace & Inspirn.
                        17. Predestination.
                        18. No name cn. save bt. Christ.
                        Obj. Insultg. & Revilg. offensve. to good men
                        ans. so evy. oth transgrn. divne. commd. is yt. sfft. to justify coercn.
                        Revilrs. wll. be contemd.—Ministers if Punish, people wll. Pity.
                        cool reasg. refutn. compsn. bst. arms fr. Revilrs. to tke.
                        refge. in Fi & Imprmt. seems hd. n. bettr. suppt.
                        
                        Tenets & Formulars. plannd. by Clergy, yo. stabld. by civl. hist. Synods, convocns, councils—
                        intrig. Cabls. animos. anathem.
                        smll. Majorts.—
                        cross in baptm. carrd. by 1. in Convocn. El.
                        Obj. shll. w. lve. mn. propagte. wt. opns. please?
                        ans. Truth cnt. suffr. by fre. Enquiry—only w. propag.
                        Free enquiry enemy only to Error
                        if m. forbd. free Argum’—Mahomsm.
                        prevnt. Reformn.
                        (b) No attendg. Chch. whre. Com. Prayr.
                        23.El.c.1. 28.El.c.6. 35.El.c.1. 3.Jac.1.c.4.
                        20£ a month—or ⅔ of lands:
                        10.£ a month for keepg. a person wh. ds. nt. or Imprismt & Abjurn.
                        (d) Attending Conventicles
                        same punmts.
                        Free govmt. forgets own princ. whn. becmes. intolrt.
                        4. Popery.
                        5. Profaneness. 3.Jac.1.c.21.
                        jestingly speakg. name of God, Christ, Ghost, Trinty. £10. for every offence.
                        6. Contribn.
                        is it just?
                        yse. peop. p. dble. Contribns.
                        ys. is Persecn. in degree
                        is it Geners. in Clerg. hire whre. nevr. labord.
                        Gent. wll. b. surprizd. at detl. yse persecutg. stat.
                        mos. men imagne. persecn. unknn. t. our ls.
                        legl. sta. Relign. little undstd.
                        ye. persecn. gos. nt. t. death bt. in 1. case—Fi. Impr.
                        happly. ye. Spirt. of times in favr. of rts. of Conscce.
                        if just sch. rts. possd. in Xtnt. wch. lenity of ti. allows just shd. b. fxd by law.
                        at ys. ti. of reformn. no laws incompble. left unrepd.
                        Lt. gent. wh hapn. of Relign. of sta. mke. ca. of oth. yr. own
                        wt. wd. b. yr. Sensns. if n. Secty. civl. rts. bt. Modern. of ti.
                        wd. b. uneasy till fxd. on legal basis.
                        Rts. of Conscce mch. mo. tendr.
                        Obj. yse. acts only interrorm.
                        
                        Ans. acts in terrm. nt. justfble.—m. presme. wll. b. xd.
                        leave evy. one at mercy of Bigot.
                        evy. one shd. kn. undr. wt. law lives
                        shd. nt. b. oblgd. recr. to Spirt. of ti. fr. protctn.
                        ys. is nt. Secure govmt.—bt. at mercy of events
                        Spirt. ti. m. altr.—single Zealt. m. undtke. refrm.
                        bad complmt. to law. yt. peop. discrn. iniqty. … nt. xte. it
                        former attempts at tolern. how have succeeded
                        Presbyterian wd. open just wide enough for hms.
                        others wd. open it to infidelity, bt. keep out fanaticism
                        True mode only for all to concur, & throw open to all.
                        ye. prest. chch. too strong for any 1 sect, bt. too weak agt. all.
                        Hs. State Right to adopt an Opn. in mattr. Relign.
                        whn. mu. ent. Socty. Surrendr. litt. as posble.
                        Civl. rts. all yt. r. nec. to Civl. govmt.
                        Religs. rts. nt. nec. surrd.
                        Indivd. cnt. surrdr.—answble. to God
                        If is unalienable right, […] is Religs.
                        God reqres. evy. act acdg. to Belief
                        yt. Belf. foundd. on Evdce. offd. to his mind.
                        as yngs. appr. to hims. nt. to anoth.
                        Obj. oth. mens Undstgs. better.
                        Ans. hs. own Undstg., wh. mo. or less. judics. only faclty. god
                        True line betw. Opn. or tendcy. of opn.—… Overt act.
                        humn. 1. nothg. t. d. wth. Opn. or tendcy.—only Overt acts.
                        if magistr. restrn. prins. bec. of tendcy. … h. judge yn. Relign. no longer free.
                        Coercn.exercd. by fallible men.
                        Obj. Belief of Future State necess.
                        Ans. Jewish theocrcy.
                        God dd. nt. revl. in Bible.
                        Sadducees.
                        <Obj. Religion will decline if not supported
                        Ans. Gates of Hell shall not prevail…>
                        Is a Relign. of State <Use> Expedt.
                        Purpose mst. be Uniformty.
                        (a) Is Uniformty. desirble?
                        if evr. cd. b. obtd. wd. be b. suffoctg. free enqry.
                        all imprvmts. in Relign. or Philos. hve. bn. frm. settg.  up privte. jdmt. agt. Public—ventrg. dept. Uniformty.
                        Monksh. imposns.—ignorce.—darknss. suppd. on ruins Enqry.
                        Glorious Reformn. effect of shakg. off Pub. opn.
                        Mahomsm. supprtd. by stiflg. free enqry.
                        Philos. reformd by free enq.
                        Galileo. Newton
                        Unifmty. no. mo. nec. in Relign. yn. Philos.
                        no consqce. if Newtonn. or. Cartesn.
                        Overt acts all yt. nec.
                        Diffce. in Religs. opn. supplies place Censor Morum
                        Teachrs. evy. sect inculcte. sa. mor. princ. wh. yn. gve. peculr. priv. to any?
                        (b) Is Unifmty. Attainable?
                        by Inquisn.
                        by lessr. Punmts.—Burng heretic—Fine. Impr. Abjurn.
                        Constrt. m. prodce. Hippocr.—nt. prevt. sentimt.
                        Coercn. mst. b. xrcd. by fallib. men—abusd.
                        Experce. hs. provd. Unattnb.
                        Millns. burnt—tortd.—find.—imprisd. yet men differ.
                        in Romn. Cath. countr. most infidelty.
                        If Relign. of sta. mst b. stabld. Is ours right?
                        Zealot wll. ans. yes.
                        1/10,000 of men of our Relign.
                        Obj. all states have establmt.
                        Ans. then all religions have been established
                        <Ans> hve Govng. pwrs. of earth shewn Infallibilty. by this?
                        nevr. pretendd. to it till Xty.
                        Exam. effects since yt.
                        hs. God stampd. us wth. mark
                        r. w. whiter—handsmr.—athletc.—wisr.
                        if n. sch. Ear-mark whence ys. Confidence?
                        ans. Reason.
                        true evy. mn’s Reasn. judge fr. hms. Presbn. fr.
                        Presbn.—Episcn. for Episcn.
                        bt. wh. m. reasn. step int. jdmt. seat of yours?
                        Advantags. to Relign. to put all on footg.
                        Strengthn. Church.
                        oblige it’s ministers to be Industrs. Exemplary
                        Northern clergy
                        
                        wh. depdce. or Indepdce. mst. likely to mke. industrs. Lawyers—Physicns.
                        Xty. florshd. 300. y. witht. establmt.
                        soon as establd. declind. frm. Purity
                        betrays wnt. confdce. in doctrnes. of chch. to suspct. yt. reasn. or intrinsck. xcllce. insfft. wtht. seculr. prop.
                        Gates of hell shall never prevail
                        Attach People
                        20,000 beyd. & adjg. Blue ridge.
                        55,000 in all.
                        ceding wll. attach.
                        Obj. Fixd. Contribn.
                        inequalty. of Parishes
                        no. of dissentrs. difft. in difft. parishs.
                        Contribn. wll. nt. supprt. Preachrs. in some Chch. min. in other
                        Contribn. of sme. yn. wll. be lost or givn. agt. Conscce.
                        Decln. of rts. is freedm. of Religion
                        force mn. to contribte. wn. n. teachr. of sect to recve. is t. force to supprt. heresy
                        Quakrs. give no Contribns.
                        Discorge. fornrs.
                        N. Engld.
                    